DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s newly amended claims and respective arguments, see Remarks 01/04/2022, with respect to Claims 11-20 have been fully considered and are persuasive.  The rejection of Claims 11-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a method for measuring a control system response time of a second clock tree, 
Initiating a delay change of a delay induced by the programmable delay line and starting a time measurement,
at least one iteration of
measuring the skew between the second clock signal and the first clock signal;
comparing the measured skew with the stored skew;
based on the result of the comparison, stopping after a current iteration and stopping the time measurement, and
wherein a result of the time measurement is the control system response time;

Claims 2-10 are allowed for depending from Claim 1.

Regarding Claim 11, the prior art does not disclose, teach or suggest a logic device for measuring a control system response time of a second clock tree, 
initiating a delay change of a delay induced by the programmable delay line and starting a time measurement,
at least one iteration of
measuring the skew between the second clock signal and the first clock signal;
comparing the measured skew with the stored skew;
based on the result of the comparison, stopping after a current iteration and stopping the time measurement, and
wherein a result of the time measurement is the control system response time;
in combination with all the other claimed limitations.
Claims 12-20 are allowed for depending from Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Primary Examiner, Art Unit 2849